Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 02/07/2022.	
	Currently, claims 1-15 are pending with claims 14-15 being withdrawn from prosecution as being drawn to a non-elected Group without traverse.  

Election/Restrictions
The office notes that the claims 12-13 were previously mistakenly considered withdrawn when they should have still been considered pending.  Claims 12-13 are considered herein.  Claims 14-15 remain withdrawn from consideration.  

Claim Objections
Claim 13 (as well as claim 14 by dependence thereon) is objected to because of the following two informalities:  on line 17 “first gate electrode” should be “first gate electrode section” it appears for consistency, and on line 20 “the second gate electrode” should be “the second gate electrode section” for consistency as well.  Note these may here formally cause an antecedent basis issue they appear to just be typographical errors for now and they will be addressed as if they were corrected.  If the applicant can be sure to ensure antecedent basis, and modifications to depending claims whenever anything changes in the parent claim etc. in replies to come the office will appreciate it.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nanjo et al. (“Nanjo” JP 2013157399 published 08/15/2013, see version already of record as the formal foreign version and the newly cited English translation cited herewith).    
As to claim 1, Nanjo shows in Fig. 7 (note Fig. 2-7 are forming Fig. 1 as the method of making that device but Fig. 7 is the final method step’s device shown and the method as set forth in the reference includes some of the details of the device under manufacture to be discussed below) a device comprising: 
a substrate (see substrate 1; [0011]); 
a first semiconductor layer (see first semiconductor 3 of nitride semiconductor; [0011]) disposed over the substrate, the first semiconductor layer being composed of a nitride semiconductor; 
a second semiconductor layer (see layer 4 as barrier of nitride semiconductor; [0011]) disposed over the first semiconductor layer, the second semiconductor layer being composed of a nitride semiconductor; 
an insulating film (insulating layer 9; [0015]) disposed over the second semiconductor layer; 
a source electrode and a drain electrode (see source 5 and drain 6 electrodes; [0012]) that are disposed over the second semiconductor layer; and 
a gate electrode (see overall gate electrode 8+10+11 all together; [0012] and [0016]) including 
a Schottky region (see the region where 8 touches 4 as defined as a vertically defined region at that location) disposed over the second semiconductor layer, and 
a gate field-plate region (here note the region just to the right of the vertically defined region noted just above as the schottky region, note this region contains the rightmost part of 10+11 and note that again this will be a vertically defined region through those portions of 10+11 on the far right, although additionally this will be designated so as to be “above 9”; alternately this can be defined as just over here 11’s furthest right portion is, vertically defined as a region) disposed over the insulating film adjacent to the Schottky region (note this is over 9 and is nearby to the schottky region designated above), 
a first gate electrode section (see solely the furthest right little foot of 11 that faces 6 and which is located in the gate field plate region just noted above note this includes Al in [0030] in an embodiment; note this leaves the rightmost-topmost corner and the rest of the top-most part of 11 free for designation as part of the “second gate electrode section” below) disposed in the gate field-plate region so as to face the drain electrode, and 
a second gate electrode section disposed in the Schottky region (note a section of 8+right hand side part of 10+the topmost righthand most part of 11 all designated together is designated here as the second gate electrode section, where the part of 8 designated in the overall bunch of parts designated is itself in the schottky region down near where 8 contacts 4 and note this is in the schottky region designated above, and finally note that this includes Pt as a material for at least part of it; [0028] + [0029] + [0030]), and over the first gate electrode section (note that the part of the topmost righthand most part of 11 is over the right hand foot of 11 at least a bit, and will be directly over even the furthest part of the right side foot of 11 when the device is turned 45 degrees from its orientation in Fig. 7 additionally), and 
wherein a material constituting the first gate electrode section has a lower work function than a work function of a material constituting the second gate electrode section (note here the office will interpret this claim in light of the applicant’s specification and for now will use the general, somewhat idealized numbers of the applicant’s own specification in Fig. 6 and will note that a material of the first gate electrode section above is Al in [0030] in an embodiment and this has a work function value of 4.2 while the second gate electrode section includes a part made of Pt in [0013] which has a value of 5.93 for its workfunction value where 4.2 is the lesser number).

     
As to claim 2, Nanjo shows a device wherein a portion of the second gate electrode section is disposed over the insulating film in the gate field-plate region (the far upper-right part of 11 of the second gate electrode section designated above, which includes all the constituent parts designated above as the “second gate electrode section”, is here noted to be over 9 out in the gate field plate region).

  As to claim 5, Nanjo shows a device wherein the material constituting the first gate electrode section has a work function of less than 5.0 eV (note the Al of part 11 above is 4.2), and 
wherein the material constituting the second gate electrode section has a work function of 5.0 eV or more (note the Pt of part 8 above is 5.93).

As to claim 6, Nanjo shows a device wherein the material constituting the first gate electrode section has a work function of 4.5 eV or less (note the Al above is 4.2), and 
wherein the material constituting the second gate electrode section has a work function of 5.0 eV or more (note the Pt above is 5.93).

As to claim 7, Nanjo shows a device wherein a difference in work function between the material constituting the first gate electrode section and the material constituting the second gate electrode section is 0.5 eV or more (note the difference between 4.2 and 5.93 is more than .5 eV as it is 1.73).  

As to claim 8, Nanjo shows a device wherein a difference in work function between the material constituting the first gate electrode section and the material constituting the second gate electrode section is 1.0 eV or more (see 4.2 and 5.93 as noted above having a difference of 1.73 which is more than 1.0).

As to claim 9, Nanjo shows a device wherein the first gate electrode section is composed of a material including any of Al (see the Al above), Ta, and Ti.

As to claim 10, Nanjo shows a device wherein the second gate electrode section is composed of a material including any of Pd, Ni, Au, and Pt (see the Pt above).

As to claim 11, Nanjo shows a device wherein the first semiconductor layer is composed of a material including GaN (see GaN for layer 3 in [0025]), and wherein the second semiconductor layer is composed of a material including AIGaN (see AlGaN for layer 4 in [0025]) or InAIN.



As to claim 4, here addressed separately under a different grounds of rejection, Nanjo shows in Fig. 7 (note Fig. 2-7 are forming Fig. 1 as the method of making that device but Fig. 7 is the final method step’s device shown and the method as set forth in the reference includes some of the details of the device under manufacture to be discussed below) a device comprising: 
a substrate (see substrate 1; [0011]); 
a first semiconductor layer (see first semiconductor 3 of nitride semiconductor; [0011]) disposed over the substrate, the first semiconductor layer being composed of a nitride semiconductor; 
a second semiconductor layer (see layer 4 as barrier of nitride semiconductor; [0011]) disposed over the first semiconductor layer, the second semiconductor layer being composed of a nitride semiconductor; 
an insulating film (insulating layer 9; [0015]) disposed over the second semiconductor layer; 
a source electrode and a drain electrode (see source 5 and drain 6 electrodes; [0012]) that are disposed over the second semiconductor layer; and 
a gate electrode (see overall gate electrode 8+10+11 all together; [0012] and [0016]) including 
a Schottky region (see the region where 8 touches 4 as defined as a vertically defined region at that location) disposed over the second semiconductor layer, and 
a gate field-plate region (here note the region just to the right of the vertically defined region noted just above as the schottky region, note this region contains the rightmost part of 10+11 and note that again this will be a vertically defined region through those portions of 10+11 on the far right, although additionally this will be designated so as to be “above 9”; alternately this can be defined as just over here 11’s furthest right portion is, vertically defined as a region) disposed over the insulating film adjacent to the Schottky region (note this is over 9 and is nearby to the schottky region designated above), 
a first gate electrode section (see right hand half of 11, with the rightmost edge thereof which faces 6, and which is located in the gate field plate region just noted above note this includes Al in [0030] in an embodiment; note this leaves the rightmost-topmost corner and the rest of the top-most part of 11 free for designation as something else if need be) disposed in the gate field-plate region so as to face the drain electrode, and 
a second gate electrode section disposed in the Schottky region (note a section of 8+right hand side of 10, where the part of 8 that is part of the overall “second gate electrode section” here designed is itself down in the schottky region down near where 8 contacts 4, and note this is in the schottky region designated above, and further note that this includes Pt as a material for at least part of it; [0028] and [0029]), and 
wherein a material constituting the first gate electrode section has a lower work function than a work function of a material constituting the second gate electrode section (note here the office will interpret this claim in light of the applicant’s specification and for now will use the general, somewhat idealized numbers of the applicant’s own specification in Fig. 6 and will note that a material of the first gate electrode section above is Al in [0030] in an embodiment and this has a work function value of 4.2 while the second gate electrode section includes a part made of Pt in [0013] which has a value of 5.93 for its workfunction value where 4.2 is the lesser number, 
wherein the first gate electrode section is disposed over a portion of the second gate electrode section in the gate field-plate region (note that the right hand part of 8 has it’s upper part over top of the right hand part of 10, which itself is a part of the designated “second gate electrode section” and that this occurs in the gate field plate region).    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuraguchi et al. (“Kuraguchi” US 2013/0248873 published 09/26/2013) and further in view of Nanjo et al. (“Nanjo” JP 2013157399 published 08/15/2013, see version already of record as the formal foreign version and the newly cited English translation cited herewith).
As to claim 12, Kuraguchi shows a device (see Fig. 11 which is just Fig. 1 with a few additional parts added on like the layer 75 up top made of Ni; [0014] and [0093]) comprising: 
a substrate (10; [0015]); 
a first semiconductor layer disposed over the substrate (12 of GaN; [0018]), the first semiconductor layer being composed of a nitride semiconductor;
a second semiconductor layer (13 of AlGaN; [0018]) disposed over the first semiconductor layer, the second semiconductor layer being composed of a nitride semiconductor; 
an insulating film (60 being SiN; [0028]) disposed over the second semiconductor layer; 
a source electrode and a drain electrode (40 and 50; [0033]) that are disposed over the second semiconductor layer;
and a gate electrode (see overall gate structure acting as one large electrode being 30+75, where 75 is Ni; [0020] + [0094]) including 
a region (see just the middle area where 30a makes contact with 13 and then a vertically defined region going upwards/downwards from there, but solely where the bottom-most part of 30c dips downwards in terms of the horizontal extent) disposed over the second semiconductor layer, and 
a gate field-plate region (see the region beside the region just designated above over on the drain side where the right hand tips of 30b/30c/30d are located, and then vertically define a gate field region here; note additionally that in [0073] Kuraguchi tells about part 30b being used to adjust the field of the gate such that it is acting as a gate field plate out in that region) disposed over the insulating film adjacent to the region (note this region is disposed over the insulating film 60 and nearby to the above-designated “region”), 
a first gate electrode section (see just the upper rightmost hand part of 30b out acting as a gate field plate towards the drain, where part 30b is made of Ti in [0021]) disposed in the gate field-plate region so as to face the drain electrode (note the upper rightmost hand part of 30b is over in the gate field plate region designated above such that it faces the drain electrode 50), 
a second gate electrode section (see 30c being Mo in [0021]) disposed in the gate field-plate region over a portion of the first gate electrode section so as to be closer to the region than the first gate electrode section (note 30c has its right hand side part disposed in the gate field plate region over a portion of 30b’s upper right hand section and is closer to the “region” designated above than the first gate electrode section as it is literally located inside thereof), and 
a third gate electrode section (see 75 being made of Ni; [0094]) disposed in the region and over a part of the second gate electrode section (note this is in the “region” designated above and is over a part of 30c), and 
wherein a material constituting the first gate electrode section has a lower work function than a work function of a material constituting the second gate electrode section (note that Ti has a workfunction according to the applicant’s table in the Figures of the application of 4.33, and 30c is made of Mo which has a value of 4.53 in the same table, where 4.33 is less than 4.53), and the material constituting the second gate electrode section has a lower work function than a work function of a material constituting the third gate electrode section (note that Ni has a value of 5.35 in the same table and note that 4.53 is less than 5.35; further the office notes that it is in possession of other tables of workfunctions for metallization layers for HEMTs and they all have this same relationship maintained for these materials although the workfunction values given fluctuate a small bit, for now the office will use the somewhat ideal numbers given by the applicant).  

The office notes here that Kuraguchi is not explicit as to the “region” noted above being specifically a Schottky region (this being due to the presence of the gate insulator which prevents the gate electrode 30 from being a Schottky gate electrode embodiment).  Note when a schottky gate is formed then office notes that the “region” discussed above will then be a “Schottky region”.  

Nanjo shows a HEMT with a schottky gate made rather than an insulated gate (see Nanjo uses no gate insulator for his gate electrode and puts it directly on the barrier layer; Fig. 7 [0028]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the formation of a gate electrode as taught by Nanjo to have made the gate in Kuraguchi without a gate insulator with the motivation of saving a formation step while sacrificing the added utility of the gate insulator (note Nanjo saves a step by not forming the gate insulator but foregoes the benefits of the gate insulator part which are themselves discussed in [0077] of Kuraguchi).  


As to claim 13, Kuraguchi as modified by Nanjo above, shows the device above wherein the first semiconductor layer is composed of a material including GaN (see 12 being GaN as noted above), and wherein the second semiconductor layer is composed of a material including AIGaN (note 13 being AlGaN as noted above) or InAIN.

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/07/2022, with respect to claim 1 (and similarly for the other independent claims) have been fully considered and are persuasive as to the main grounds of rejection previously applied to claim 1, but are not persuasive regarding the previous alternate grounds of rejection which were used for claim 3 previously.  The previous specific rejection of just claim 1 has been withdrawn, but the office notes that the previous alternate grounds of rejection remain as the applicant just moved up part of claim 3 (and claim 4 separately) and upon review all limitations still appear to be met.  The office notes additionally that claims 12-13 are considered above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891